Citation Nr: 1700519	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-09 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.P.


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984 and from November 2004 to November 2009, with additional periods of unverified service in the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia (the Atlanta RO).  Specifically, in July 2010, the RO granted service connection for left ear hearing loss and assigned a noncompensable evaluation, effective November 21, 2009.  The Veteran disagreed with the rating assigned and perfected a timely appeal as to this issue. 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in April 2015.

This matter was previously before the Board in June 2015, at which time it was remanded for further development of the record.  

The Board notes that the appeal originally encompassed a claim of entitlement to service connection for sleep apnea.  Subsequent to the Board's June 2015 remand, the RO granted service connection for obstructive sleep apnea in November 2015 decision.  This issue is no longer before the Board, because the November 2015 decision represents a full grant of the benefit sought. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's left ear hearing loss has been manifested by hearing impairment no worse than Level II.



CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records VA treatment records.  He was also afforded VA examinations in 2010, 2013, and 2015.  The October 2015 examination was ordered because the Veteran asserted that his hearing loss had worsened since the time of the 2013 VA examination. See Board Hearing Transcript; see also Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the October 2015 is adequate because the examiner discussed the Veteran's medical history, described his hearing loss disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his hearing loss has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Lastly, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

Increased Initial Rating - Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII. 38 C.F.R. § 4.85, Tables VI, VII.  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VII, whichever is higher.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86. 

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies. 38 C.F.R. § 4.85, Diagnostic Code 6100.

In this case, the Veteran is only service connected for left ear hearing loss.  In order to determine the percentage evaluation from Table VII, the non-service connected right ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383 (paired organ rule). 38 C.F.R. § 4.85 (f).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Factual Background and Analysis 

The Veteran seeks a compensable initial rating for left ear hearing loss.  During his Board hearing and in other statements of record, the Veteran endorsed difficulty understanding people when they speak to him on his left side/left ear ("I'm not going to hear the whole conversation."). See Hearing Transcript, generally.   

During the appellate period, the Veteran has undergone several audiological evaluations.   

At the May 2010 VA/QTC examination, audiometric testing showed puretone thresholds of 50, 60, 40, and 35 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average decibel loss was 46 in the left ear.  Speech discrimination (Maryland CNC) was 88 percent.  Regarding any impact on ordinary conditions of daily life, the Veteran endorsed difficulty hearing and understanding, especially speech in noise. 

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Veteran's left ear hearing loss is assigned a numeric designation of II and this is combined with a numeric designation of I in the right ear (by reason of it being non-service connected), which yields a noncompensable, or 0 percent, evaluation using Table VII.  As the Veteran has not established service connection for his right ear hearing loss, he would need a level X or XI impairment of hearing in the left ear to achieve a compensable rating for hearing loss.  

Accordingly, a higher rating for left ear hearing loss is not warranted based on the May 2010 audiological findings.  

An October 2010 VA audiogram report showed puretone thresholds of 40, 45, 40, 25, and 25 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average decibel loss was 37.5 in the left ear.  

Although the speech discrimination scores were noted in the October 2010 report, such scores were determined using the "NU-6" word list.  For VA purposes, the Maryland CNC Test must be used. 38 C.F.R. § 4.85 (a).  For this reason, the speech recognition test scores are not valid for VA disability rating purposes.  The Board is aware that the rating schedule does provide for assessment without use of speech recognition scores, but such is appropriate only when medically certified due to "language difficulties, inconsistent speech discrimination scores, etc." 38 C.F.R. § 4.85 (c).  These instances are not the case here.  An additional exception under 38 C.F.R. § 4.85 (c), for instances of exceptional hearing loss pattern, is of no benefit, as the results showed that the Veteran's bilateral hearing disability did not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86.  

A January 2011 VA audiogram report showed puretone thresholds of 30, 25, 25, and 15 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average decibel loss was 23.75 in the left ear.  

Although the speech discrimination scores were noted in the January 2011 report, such scores were determined using the "NU-6" word list.  As noted above, for VA purposes, the Maryland CNC Test must be used. 38 C.F.R. § 4.85 (a).  For this reason, the speech recognition test scores are not valid for VA disability rating purposes.  There is also no evidence that assessment based on puretone threshold average would be appropriate here (see 38 C.F.R. § 4.85(c) and 38 C.F.R. § 4.86).  

The Veteran underwent a VA/QTC Audiological examination in January 2013.  Audiometric testing showed puretone thresholds of 50, 45, 40, and 30 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average decibel loss was 41.25 in the left ear.  Speech discrimination was 94 percent.  Regarding any impact on ordinary conditions of daily life, the Veteran reported difficulty hearing and understanding from left ear, especially in groups or crowds.  

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Veteran's left ear hearing loss is assigned a numeric designation of II and this is combined with a numeric designation of I in the right ear by reason of it being non-service connected, which yields a noncompensable, or 0 percent, evaluation using Table VII.  As the Veteran has not established service connection for his right ear hearing loss, he would need a level X or XI impairment of hearing in the left ear to achieve a compensable rating for hearing loss.  

Accordingly, a higher rating for left ear hearing loss is not warranted based on the January 2013 audiological findings.  

The Veteran underwent a VA Audiological examination in October 2015.  Audiometric testing showed puretone thresholds of 40, 35, 30, and 25, in the left ear at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average decibel loss was 32.5 in the left ear.  Speech discrimination was 96 percent.  With respect to any impact on ordinary conditions of daily life, the Veteran reported difficulty communicating with others and an inability to understand what people were saying without looking at their mouths/lip reading.  

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Veteran's left ear hearing loss is assigned a numeric designation of II and this is combined with a numeric designation of I in the right ear by reason of it being non-service connected, which yields a noncompensable, or 0 percent, evaluation using Table VII.  As the Veteran has not established service connection for his right ear hearing loss, he would need a level X or XI impairment of hearing in the left ear to achieve a compensable rating for hearing loss.  

Accordingly, a higher rating for left ear hearing loss is not warranted based on the October 2015 audiological findings. 

In summary, when applying the method for evaluating hearing loss to the results of the May 2010, January 2013, and October 2015 audiological examinations, the Veteran's left ear hearing loss corresponds to no more than level II hearing impairment under Table VII, which, when combined with level I for the non-service connected right ear, warrants a noncompensable (0 percent) rating under Table VII. 38 C.F.R. § 4.85.  Thus, an initial compensable rating for left ear hearing loss is not warranted in this case.   

The Veteran's hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during this appeal.  Accordingly, an initial compensable evaluation for left ear hearing loss is not warranted on this basis.  

Further, the Veteran's hearing loss has not met the criteria for a higher rating based upon 38 C.F.R. § 3.383, which provides special consideration for paired organs and extremities.  Under 38 C.F.R. § 3.383 (a)(3), there is a requirement that the hearing loss must be at least 10 percent disabling in the Veteran's service-connected ear to trigger application of this regulation.  Because the service-connected left ear hearing loss disability is no worse than Level II, it is not 10 percent disabling and therefore the criteria under 38 C.F.R. § 3.383 for special consideration for paired organs are not met, regardless of whether a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 is found in the non-service-connected ear. See 38 C.F.R. § 3.383 (2016).  Accordingly, the Board finds that an initial compensable rating for left ear hearing loss is not warranted on this basis. See 38 C.F.R. §§ 4.3, 4.85, 4.86 (2016).

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he has asserted that he understands only bits and pieces of conversations, audiological evaluations do not demonstrate a higher level of left ear hearing loss than assigned. 

The Board in no way discounts the difficulties the Veteran experiences as a result of his left ear hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for left ear hearing loss.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has also considered referring the Veteran's claim for consideration of a possible extraschedular rating. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate. 38 C.F.R. § 3.321 (b). See also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran's symptoms of difficulty hearing with background noise/crowds and difficulty communicating when the speaker is to his left are contemplated by the rating schedule.  Furthermore, the evidence does not indicate the presence of any exceptional or unusual factors about the Veteran's hearing loss such as marked interference with employment or frequent hospitalization that render the rating criteria inadequate. 

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise/crowds is a disability picture that is considered in the current schedular rating criteria.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for the left ear hearing loss disability.

Further, there is no evidence indicating that the Veteran's other service-connected disabilities combine or interact with his service-connected left ear hearing loss in such a way as to result in additional impairment of the hearing loss.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran does not contend that his left ear hearing loss renders him unemployable; thus, a claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by the record in this case. 

The Board considered the benefit of the doubt doctrine. However, the weight of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2016).


ORDER

An initial compensable disability rating for the service-connected left ear hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


